Case 19-14296         Doc 79      Filed 07/22/20 Entered 07/22/20 16:18:36                    Desc Main
                                    Document     Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS
                                   EASTERN DIVISION

     IN RE:
     Jennifer Magny                                          Chapter 13
                                                             Docket No: 19-14296-FJB
                            Debtor

       SUPPLEMENTAL MOTION TO CONDUCT RULE 2004 EXAMINATION
                               AND
              REQUEST FOR EMERGENCY DETERMINATION

         NOW COMES Charles Street Family Chiropractic, Inc. (hereinafter the
 “Creditor”), by and through counsel, and respectfully requests that this Court grant the
 Creditor further authority to conduct discovery pursuant to Fed. R. Bankr. P. 2004, with
 respect to the acts, conduct, property, liabilities and financial condition of the Debtor, as
 described below.

         1.    The Creditor filed a Motion to Conduct a Rule 2004 Examination on
 February 27, 2020 [Doc 44], which the Court allowed on March 13, 2020 without
 objection from the Debtor [Doc 45].

         2.      Pursuant to that Motion, the Creditor subpoenaed the Debtor to appear at
 an examination and to produce certain documents related to the Debtor's pre- and post-
 petition financial affairs. The Debtor appeared at an examination (via Zoom video
 conference) on July 17, 2020. Numerous additional issues arose during the examination.
 Undersigned counsel suspended the examination in order to further explore those issues
 and convene a further examination if necessary.

         3.     During the examination, the Debtor testified about a number of matters
 pertaining to her pre- and post-petition financial affairs, and, based upon which, the
 Creditor is seeking further authority to investigate pursuant to Rule 2004. Those matters
 are summarized below.

         4.      The Debtor's pre-petition bank statements show numerous cash
 withdrawals and large checks made payable to family members totaling over $70,000.00
 during a roughly year-and-a-half period prior to filing. Her post-petition bank statements
 show a continued pattern of cash withdrawals totaling at least $50,000.00 of checks and
 withdrawals since this bankruptcy case was filed 1. The Debtor testified that these
 withdrawals were made so that she could pay for certain "expenses", however the Debtor
 could not provide any specifics about those expenses, either by type or amount, with one
 exception related to a July 2020 withdrawal of $5,000.00. In contradictory testimony, the
 Debtor stated that she is holding an unspecified amount of cash, traceable to these
 withdrawals, in a safe on her property. It is unclear whether or how much of the cash was
 in the Debtor's possession when she filed this bankruptcy case, and how much may have

 1
   Prior to the examination, the Debtor provided her 2020 bank statements except for the statement spanning
 April-May 2020. The Creditor does not know whether the Debtor made additional cash withdrawals during
 that period.
Case 19-14296      Doc 79     Filed 07/22/20 Entered 07/22/20 16:18:36            Desc Main
                                Document     Page 2 of 4


 been accumulated post-petition. The Debtor did not provide any clarification of this issue
 at the examination. The Debtor stated on her Schedule B that she had $1,000.00 in her
 Eastern Bank checking account and $100.00 cash on hand at the time of filing.

          5.      The Debtor also testified that she has regularly used and continues to
 regularly use her mother's Citi and Discover credit cards to pay various expenses. These
 are the same Citi and Discover cards listed on her Schedule F in an "unknown" amount.
 She testified that her mother also regularly makes charges to those cards. The Debtor's
 bank statements show a little over $10,000.00 in payments to Citi and Discover in the 90
 days prior to filing, and a little over $15,000.00 in payments post-petition. The Debtor
 testified that her mother provides her with cash to pay the portion of the charges
 attributable to her and the Debtor then makes payments to the cards with a combination
 of the funds provided by her mother and her own funds. The Debtor was unable to
 provide any specific information about the extent of her credit card use or what portion of
 the payments she has made is attributable to her credit card use.

         6.      Fed. R. Bankr. P. 2004 permits any party in interest to examine the Debtor
 relating to the “acts, conduct, or property or to the liabilities and financial condition of
 the Debtor, or any matter which may affect the administration of the Debtor’s estate or to
 the Debtor’s right to a discharge.” Fed. R. Bankr. P. 2004(a)-(b). The scope of a Rule
 2004 examination is “unfettered and broad” and the rule itself is “peculiar to bankruptcy
 law and procedure because it affords few of the procedural safeguards that an
 examination under Rule 26 of the Federal Rules of Civil Procedure does.” In re Table
 Talk, Inc., 51 B.R. 143, 145 (Bankr. D. Mass. 1985). “[A] large latitude of inquiry
 should be allowed in the examination of persons closely connected with the bankrupt in
 business dealing, or otherwise, for the purposes of discovering assets and unearthing
 frauds, upon any reasonable surmise that they have assets of the debtor . . . The
 examination is of necessity to a considerable extent a fishing expedition.” In re GHR
 Energy Corp., 33 B.R. 451, 453 (Bankr. D. Mass. 1983).

         7.      Based on the broad scope of Rule 2004 and the "large latitude of inquiry"
 permitted by the Rule, Id., the Creditor files this Supplemental Motion to (1) seek
 authority from the Court to subpoena either the Debtor's mother and/or Citi and Discover
 to obtain pre- and post-petition credit card statements and (2) request an Order from the
 Court permitting the Creditor to immediately inspect the safe the Debtor referred to
 during the examination.

                          Request for Emergency Determination

         8.      The Creditor requests that the Court consider this Motion on an
 emergency basis because of the portability of the cash which, according to the Debtor, is
 in the safe on her property. Immediate examination of the safe will lessen the possibility
 of the Debtor taking steps to further conceal the cash, which she has thus far failed to
 disclose.
Case 19-14296      Doc 79    Filed 07/22/20 Entered 07/22/20 16:18:36            Desc Main
                               Document     Page 3 of 4




        WHEREFORE, the Creditor, Charles Street Family Chiropractic, Inc. respectfully
 requests that this Court:

 1. Consider this Motion on an emergency basis and schedule a hearing (if needed) as
    immediately as possible;

 2. Enter an Order permitting the Creditor to subpoena the Debtor's mother and/or Citi
    and Discover to obtain pre- and post-petition credit card statements;

 3. Enter an Order requiring the Debtor to provide the Creditor, its counsel, or agent,
    immediate access to the safe that is on the Debtor's property referred to by the Debtor
    during the examination so that the contents of the safe may be examined; and

 4. Grant such other and further relief as this Court deems just and proper.


                                      Respectfully submitted,
                                      Charles Street Family Chiropractic, Inc,
                                      By its attorney,



 Dated: July 22, 2020                 /s/ Joshua A. Burnett, Esq.
                                      Joshua A. Burnett, Esq., BBO# 677792
                                      BRAUCHER & AMANN, PLLC
                                      764 Chestnut Street
                                      Manchester, NH 03104
                                      Telephone: 603-486-1530
                                      Email: jburnett@ba-lawgroup.com
Case 19-14296      Doc 79    Filed 07/22/20 Entered 07/22/20 16:18:36           Desc Main
                               Document     Page 4 of 4


                        UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MASSACHUSETTS
                                EASTERN DIVISION

  IN RE:
  Jennifer Magny                                    Chapter 13
                                                    Docket No: 19-14296-FJB
                        Debtor



                             CERTIFICATE OF SERVICE

 I, Joshua A. Burnett, Esq., certify that a copy of the Supplemental Motion to Conduct
 Rule 2004 Examination and Request for Emergency Determination, relative to the
 above entitled matter, has been served by electronic mail via the U.S. Bankruptcy Court’s
 CM/ECF system to the Office of the United States Trustee, the Office of the Chapter 13
 Trustee, counsel for the Debtor, and all other parties who have requested such notice.


                                      Signed under pains and penalties of perjury,



 Dated: July 22, 2020                 /s/ Joshua A. Burnett, Esq.
                                      Joshua A. Burnett, Esq., BBO# 677792
                                      BRAUCHER & AMANN, PLLC
                                      764 Chestnut Street
                                      Manchester, NH 03104
                                      Telephone: 603-486-1530
                                      Email: jburnett@ba-lawgroup.com
